Cole, Judge:
This appeal for r eappr ais emeu t concerns items of woven wool outerwear exported from London, England, and entered at the port of New York.
An agreed set of facts, upon which the case is before me, shows export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for appraisement for the merchandise in question, and that such statutory value is the “unit invoice values, plus $2 for wool cuttings, shown by red ink notations on the consular invoice.”
Judgment will be rendered accordingly.